          Case 1:19-cr-00830-AT Document 61 Filed 07/29/21 Page 1 of 1
                                          U.S. Departmen

                                                    United States Att
                                                    Southern District               7/29/2021
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    July 29, 2021

By ECF

Honorable Analisa Torres
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Tova Noel et al.,
               19 Cr. 830 (AT)


Dear Judge Torres:

      Please be advised that I am leaving the United States Attorney’s Office for other
employment. Accordingly, please remove me as counsel of record in the above-captioned case.

       Thank you very much for the Court’s consideration.



                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            United States Attorney


                                        by: _____________________________
                                            Jessica Lonergan
                                            Assistant United States Attorney
                                            (212) 637-1038


cc:    Counsel of Record (by ECF)


             SO ORDERED.

             Dated: July 29, 2021
                    New York, New York
